UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-03683 Full title of the plan and the address of the plan, if different from that of the issuer named below: Trustmark 401(k) Plan Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: TRUSTMARK CORPORATION 248 E. Capitol Street Jackson, Mississippi 39201 TRUSTMARK 401(k) PLAN Jackson, Mississippi Audited Financial Statements Years Ended December 31, 2015 and 2014 CONTENTS Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 - 13 Supplemental Schedule Schedule of Assets (Held at End of Year) 14 Signatures 15 Exhibit Index 16 Note:Supplemental schedules required by the Employee Retirement Income Security Act of 1974 not included herein are deemed not applicable to the Trustmark 401(k) Plan. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Associates Benefits Committee Trustmark 401(k) Plan Jackson, Mississippi We have audited the accompanying statements of net assets available for benefits of the Trustmark 401(k) Plan (the Plan) as of December 31, 2015 and 2014 and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis of designing audit procedures that are appropriate in the circumstances, but not for expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2015 and 2014, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of assets (held at end of year) as of and for the year ended December 31, 2015, has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. Respectfully submitted, /s/ Hancock Askew & Co., LLP Norcross, Georgia June 15, 2016 TRUSTMARK 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2015 and 2014 Investments, at fair value Money market fund $ $ Fixed income mutual funds Collective investment fund Common stock of Trustmark Corporation Equity mutual funds Total investments Receivables Employer contributions Participant contributions – Total receivables Net assets, including investments at fair value Adjustment from fair value to contract value for interest in a collective trust relating to fully benefit-responsive investment contracts (Note 8) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 TRUSTMARK 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2015 and 2014 Contributions Employer $ $ Participant Rollovers Total contributions Net investment (loss)/income Net depreciation in fair value of investments ) ) Interest and dividends Net investment (loss)/income ) Benefits paid to participants ) ) Net (decrease)/increase in net assets available for benefits ) Net assets available for benefits Beginning of year End of year $ $ See accompanying notes to financial statements. 3 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 1.Plan Description The following description of the Trustmark 401(k) Plan (the"Plan") provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan established for the associates of Trustmark Corporation (the"Company") and certain other associated companies. The Plan is subject to the provisions of the Employee Retirement Income Security Act ("ERISA") of 1974. Eligibility The Plan provides eligibility for participation in elective deferrals by associates on the first day of the month after thirty days of employment. Plan Administration In prior years, Federated Retirement Plan Services (“FRPS”) has served as custodian of the Plan's assets.During 2014, FRPS was acquired by Great-West Life and Annuity Company (“Great-West”), also known as Empower Retirement.As a result, Great-West became the custodian of the Plan’s assets effective October 1, 2014.The Plan administrator and sponsor is Trustmark Corporation, parent company of Trustmark National Bank.The Plan's trustee functions are handled by Trustmark National Bank. Participant Accounts Each participant's account is credited with the participant's contributions and allocations of (a) the Company's contributions and (b) Plan earnings, and charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Participant Contributions The Plan allows participants to make voluntary before-tax salary deferral contributions, through payroll deductions, to separately invested funds in accordance with Section401(k) of the Internal Revenue Code ("IRC").If certain requirements of IRC Section401(k) are not met in Plan operation, the salary deferral agreements of participants may, on a nondiscriminatory and uniform basis, be amended or revoked to preserve the qualified status of the Plan. Voluntary after-tax contributions by participants are not allowed. 4 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 1.Plan Description (Continued) Participants may elect to contribute up to 75 percent of eligible compensation each period, subject to regulatory limitations.Any excess contributions must be returned to the applicable participant by April15 of the calendar year following the year of excess contributions.The Plan allows for rollover contributions from individual retirement accounts, IRC Section457(b) plans or other qualified plans. Provisions of the Plan allow participants who were age 50years or older by the end of the calendar year to make catch-up contributions to the Plan. Catch-up contributions represent associate compensation deferrals in excess of certain Plan limits and statutory limits, including Internal Revenue Service ("IRS") annual deferral limits. Employer Contributions Full-time and part-time associates are eligible to receive the safe harbor matching contribution following one year of service.Eligible participant contributions are matched by the employer at a rate of 100 percent of the first 6 percent of covered compensation. The employer may also make discretionary contributions. No discretionary contributions were made for the years ended December 31, 2015 and 2014. Investment Options Participants may direct investments of their account balance among several investment options. The Plan provides participants the opportunity to annually elect whether cash dividends paid on employer stock will be invested in shares of employer stock within the individual participant's account or be paid to the participant in cash. Vesting Participants are immediately vested in their voluntary contributions, employer contributions made on their behalf and the investment earnings and losses thereon. Payment of Benefits On retirement, death, disability or termination of service, a participant may elect to receive a lump-sum distribution equal to the total of his or her account balance or in installments. In addition, hardship distributions are permitted if certain criteria are met. 5 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 1.Plan Description (Continued) Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.However, no such action may deprive any participant or beneficiary under the Plan of any vested benefit. Note 2.Significant Accounting Policies Basis of Presentation The Plan's financial statements are prepared using the accrual basis of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The statements of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The statements of changes in net assets available for benefits are prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect the reported amounts of net assets and changes therein.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Investments are stated at fair value.The fair value of mutual funds and other securities traded on a national securities exchange are valued at the closing quoted market price on the last business day of the year.The Plan's interest in a collective investment fund (the Federated Capital Preservation Fund) is valued using net asset valueas a practical expedient, based upon information reported by the investment advisor using the audited financial statements of the collective trust at year-end. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. 6 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 2.Significant Accounting Policies (Continued) Net Depreciation in Fair Value of Investments Net depreciation in fair value of investments, as recorded in the accompanying statements of changes in net assets available for benefits, includes changes in the fair value of investments acquired, sold or held during the year. Administrative Fees Administrative fees are paid by the Plan. All other fees, including professional fees, are paid by the Company.Expenses that relate solely to a participant are assessed against such participant as provided in the Plan agreement. Recently Issued Accounting Pronouncements In May 2015, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2015-07, “Fair Value Measurement (Topic 820):Disclosures for Investments in Certain Entities that Calculate Net Asset Value Per Share (or its Equivalent)”.This ASU removes the requirement to make certain disclosures as well as categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per practical expedient.The amendments in ASU 2015-07 are effective for public entities for interim and annual periods beginning after December 15, 2015.The amendment is required to be applied retrospectively and early adoption is permitted.Other than requiring a change to the disclosures, the adoption of this standard is not expected to have a material impact on the financial statements. In July 2015, the FASB issued ASU No. 2015-12, “Plan Accounting: Defined Benefit Pension Plans (Topic 960), Defined Contributions Pension Plans (Topic 962), Health and Welfare Benefit Plans (Topic 965): (Part I) Fully Benefit-Responsive Investment Contracts, (Part II) Plan Investment Disclosures, (Part III) Measurement Date Practical Expedient”, which is part of the FASB’s Simplification Initiative for employee benefit plans.Part I of this ASU clarifies that contract value is the only required measurement for Fully Benefit-Responsive Investment Contracts (“FBRICs”) and clarifies that indirect investments in FBRICs should no longer be reflected as FBRICs and therefore, should be reported at fair value. Part II of this ASU eliminates the current GAAP requirements for plans to disclose individual investments that represent five percent or more of the net assets available for benefits, and the net appreciation or depreciation for investments by general type for both participant-directed investments and nonparticipant-directed investments.It also allows investments to be disaggregated by general type and eliminates the requirement to disaggregate investments by class.Further, significant investment strategies for an investment in a fund that files a U. S. Department of Labor Form 5500, Annual Return/Report of Employee Benefit Plan, as direct filing entity when the plan measures that investment using the NAV practical expedient are no longer required.The provisions of this ASU are effective for financial statements issued for fiscal years beginning after December 15, 2015.Parts I and II are to be applied retrospectively and early adoption is permitted.Other than requiring a change to the disclosures, the adoption of Parts I and II of this standard is not expected to have a material impact on the financial statements. 7 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 3.Risks and Uncertainties The Plan's investments include funds which invest in various types of investment securities and in various companies within various markets.Investment securities are exposed to several risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. Note 4.Investments The fair value of individual investments that represent 5 percent or more of the Plan’s net assets as of December 31, 2015 or 2014, are as follows: Common stock of Trustmark Corporation $ $ Federated Capital Preservation Fund (collective investmentfund) Federated MDT Mid-Cap Growth Strategies Fund T. Rowe Price Growth Stock Fund - During 2015 and 2014, the Plan's investments (including investments bought and sold, as well as held during the year) depreciated in value as follows: Change in investments at fair value as determined by quoted market price Common stock of Trustmark Corporation $ ) $ ) Mutual funds ) ) Net depreciation in fair value ofinvestments $ ) $ ) Note 5.Tax Status The IRS has determined and informed the Company by a letter dated February 10, 2014, that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter.However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. 8 TRUSTMARK 401(k) PLAN Years Ended December 31, 2015 and 2014 NOTES TO FINANCIAL STATEMENTS Note 5.Tax Status (Continued) Accounting principles generally accepted in the United State of America require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS.The Plan administrator has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2015, there are no uncertain tax positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements.The Plan is subject to routine audits by tax jurisdictions; however, there are currently no audits for any tax periods in progress. Note 6.Related Parties Certain Plan investments are invested in the common stock of the Company.Investment transactions in employer securities qualify as exempt party-in-interest transactions.For the years ended December 31, 2015 and 2014, dividends of $1,299,871 and $1,340,026, respectively, were received by the Plan from the Company. Note 7.Fair Value Measurements FASB ASC Topic 820, Fair Value Measurements and Disclosures ("ASC Topic 820"), establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: ●
